Case 1:19-cv-20280-FAM Document 95 Entered on FLSD Docket 10/27/2020 Page 1 of 2




                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                                    Miami Division
                          Case Number: 19-20280-CIV-MORENO
   CYNTHIA STERN,

                 Plaintiff,
   vs.

   NCL (BAHAMAS) LTD.,

                 Defendant.
  _________________________________________/
          ORDER ADOPTING MAGISTRATE JUDGE LOUIS’S REPORT AND
     RECOMMENDATION AND DENYING MOTION FOR SUMMARY JUDGMENT

         THE MATTER was referred to the Honorable Lauren F. Louis, United States Magistrate

  Judge, for a Report and Recommendation on Defendant's Motion for Summary Judgment, filed on

  February 7, 2020. The Magistrate Judge filed a Report and Recommendation (D.E. 80) on

  September 1, 2020. The Court has reviewed the entire file and record. The Court has made a de

  novo review of the issues that the objections to the Magistrate Judge’s Report and

  Recommendation present, and being otherwise fully advised in the premises, it is

         ADJUDGED that United States Magistrate Judge Lauren F. Louis’s Report and

  Recommendation is AFFIRMED and ADOPTED. Accordingly, it is

         ADJUDGED that Defendant's Motion for Summary Judgment is DENIED. The Court

  agrees with the well-reasoned Report and Recommendation that there are genuine issues of

  material fact precluding summary judgment.

         DONE AND ORDERED in Chambers at Miami, Florida, this 27th of October 2020.




                                      ______________________________________
                                            FEDERICO A. MORENO
                                            UNITED STATES DISTRICT JUDGE
Case 1:19-cv-20280-FAM Document 95 Entered on FLSD Docket 10/27/2020 Page 2 of 2




  Copies furnished to:

  United States Magistrate Judge Lauren F. Louis

  Counsel of Record




                                                   2
